DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IIB in the replies filed on 27 Novemebr 2020 and 15 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 November 2020 and 15 February 202.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the ring groove circumferentially formed on an outer wall of the cooling jacket for holding the static sealing ring…” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that it does not appear that such can be added to the figures without adding at least some small amount of new matter (e.g. the relative size or shape of the groove, how much 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  “comprise” in line 2 should read “comprises”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 3,147,982).
With regard to claim 8, Klein discloses a shaft-cylinder assembly (as seen in Figs. 2, 3, etc.), comprising: a cylinder (10); a shaft (14) configured for moving in and along the cylinder (as it is disclosed as a reciprocating shaft in paragraph 1, etc.); a pair of first and second dynamic sealing members (two of 32) configured to be in contact with the shaft for providing dynamic sealing function (as seen in Figs. 2 and 3); and a cylindrical cooling jacket (22 shown with an outer cylindrical surface in Figs, 2 and 3) configured to circumferentially surround the dynamic sealing members such that a cavity is defined between the dynamic sealing members inside the cooling jacket (as seen in Figs. 2 and 3); wherein the cooling jacket comprises one or more inflow cooling channels (including at least inlet 66) and one or more outflow cooling channels (including at least outlet 70) configured to communicating with the cavity and circulating a cooling fluid through the cavity for moving heat away from the dynamic sealing members (as seen in Figs. 2 and 3, disclosed in column 3 lines 1-7, etc.).

With regard to claim 9, Klein discloses that each of the inflow cooling channels has an inlet (66) configured for directing the cooling fluid into the cavity and each of the outflow 

With regard to claim 13, Klein discloses a static sealing ring (30) between the cooling jacket and the cylinder (as seen in Figs. 2 and 3) for providing sealing function (as seen in Figs. 2 and 3); and wherein the cooling jacket has a ring groove (as seen in Figs, 2 and 3 holding 30) circumferentially formed on an outer wall of the cooling jacket for holding the static sealing ring on a fixed position around the cooling jacket (as seen in Figs. 2 and 3 as it is on an outer axial wall and is an annular ring and groove).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 10-12 and 14 re rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 3,147,982) in view of Chang (US 2012/0216673).
With regard to claim 10, Klein fails to disclose a pair of first and second compression rings engaged with a pair of compression springsDocket No. P1366US002 Date: 27-Nov-2020Listing of Claims configured for providing pressing forces on the pair of first and second dynamic sealing members respectively to keep the first and second dynamic sealing members intimately in contact with the cylinder (though as seen in Figs. 2 and 3 it discloses other broadly similar rings and biasing springs).
Chang discloses a seal assembly for sealing a cylindrical shaft and a cylinder that includes a dynamic sealing member (10-12) and a compression ring (21) engaged with a compression springsDocket No. P1366US002 Date: 27-Nov-2020Listing of Claims (21) configured for providing pressing forces on the dynamic sealing member respectively to keep the dynamic sealing member intimately in contact with the cylinder (as seen in Fig. 9).
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Klein with the seal assembly of Chang such that a pair of first and second compression rings engaged with a pair of compression springsDocket No. P1366US002 Date: 27-Nov-2020Listing of Claims configured for providing pressing forces on the pair of first and second dynamic sealing members respectively to keep the first and second dynamic sealing members intimately in contact with the cylinder. Such a modification would have provided the expected benefit of simpler structure, lesser number of components without the multiple rubber O-rings, improved durability and higher performance with extreme temperature tolerance, enhanced internal 

With regard to claim 11, the combination (Chang) discloses a pair of first and second holding rings (20) for holding the first dynamic sealing member and the first compression ring inside the cooling jacket (as would be seen in Chang Fig. 9); and a pair of third and fourth holding rings (20) for holding the second dynamic sealing member and the second compression ring inside the cooling jacket (as would be seen in Chang Fig. 9).

With regard to claim 12, the combination discloses that the cylindrical cooling jacket further comprise: a pair of first and second ring grooves formed on an interior wall of the cylindrical cooling jacket and configured for engaging respectively with a pair of first and second snap rings which are fastened to the pair of first and second holding rings respectively for fixing the first dynamic sealing member and the first compression ring inside the cooling jacket (as would be seen in Chang Fig. 9 the grooves receiving snap rings 19); and a pair of third and fourth ring grooves formed on the interior wall of the cylindrical cooling jacket and configured for engaging respectively with a pair of third and fourth snap rings which are fastened to the pair of third and fourth holding rings respectively for fixing the second dynamic sealing member and the second compression ring inside the cooling jacket (as would be seen in Chang Fig. 9 the grooves receiving snap rings 19).

With regard to claim 14, Klein fails to disclose that each of the first and second dynamic sealing members has a helical coiled seal ring. 

It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Klein with the seal assembly of Chang such that each of the first and second dynamic sealing members has a helical coiled seal ring. Such a modification would have provided the expected benefit of simpler structure, lesser number of components without the multiple rubber O-rings, improved durability and higher performance with extreme temperature tolerance, enhanced internal pressure capacity, reduced power loss due to reduced piston-cylinder friction, and significantly reduced leakage (see Chang abstract, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675